SUPERlOR COURT
oFTHE

STATE OF DEL.AWARE

SUSSEX COUNTY COURTHOUSE
1 THE C|RCLE, SU|TE 2
GEORGETOWN, DEL.AWARE 1994-7
TELEPHONE (302) 856-5257

T. H ENI_EY GRAVES

RESIDENT JUDGE

May 24, 2016

State Mail - N443

Mr. Scott A. Thompson

J ames T. Vaughn Correctional Center
SBI #00511462

1181 Paddock R0ad

Smyrna, DE 19977

RE: State vs. Scott A. Thompson
ID #S1004021390 (R-2)

Dear Mr. Thompson:

On May 17, 2016, the Court received Defendant’s second Motion for
Postconviction Relief filed pursuant to Superior Court Criminal Rule 61 ("Rule 61 ");._,

For the reasons set forth below the Motion is dismissed because it is procedurally

barred-ti



Defendant was charged with capital murder for allegedly shooting his
paraplegic father in the mouth with a small caliber firearm. The case went so far as

to pick the jury for the capital murder trial. lt was then learned that the State had

made the decision not to open the Defendant’s cell phone or the victim’s cell phone
to review them for potential exculpatory or inculpatory evidence. This failure was
deemed by the Court to be of such importance the start date for the trial was moved.,
Eventually, the evidence found resulted in the trial being rescheduled and the
unsworn jury excused.

Armed with additional information, plea negotiations resulted in a no contest
plea to Manslaughter and Robbery in the First Degree. On October 5, 201 l, a lengthy
colloquy took place as to the entry of the guilty plea, including but not limited to: the
State’s theory of its case and the evidence it would attempt to present at Defendant’s
trial; Defendant’s acknowledgment that there was a basis in fact for the no contest
guilty plea; and Defendant’s acknowledgment that, faced with the State’s evidence,
Defendant decided to make a business decision to not go to trial on the first degree
murder charge, etc, but to plea to manslaughter and robbery. Defendant’s trial and
appellate rights were completely reviewed, as well as the fact that the plea was being

entered into voluntarily, without threats or force. On November 18, 201 l, Defendant

was sentenced to eighteen (l 8) years Level 5 incarceration, followed by probation@

Defendant did not appeal.

On July 2, 2012, Defendant filed his first Motion for Postconviction Relief.

He alleged his attorneys were ineffective for (i) coercing and threatening him to plead

guilty, and (ii) failing to advise him of exculpatory evidence and providing him with
bad legal advice. Defendant alleged prosecutorial misconduct and that his due
process rights were violated. The thrust of the Motion was that a bloody fingerprint
at the scene had no evidentiary value because it could not be conclusively linked to
the Defendant.

Defendant was appointed a very experienced criminal defense attorney to
represent him. The focus of the proceeding centered on fingerprint evidence and
whether the evidence was inculpatory or exculpatory. Also, whether Defendant

involuntarily entered into the plea due to pressure or threats from trial counsel

became an issue.

On August 8, 2013, an evidentiary hearing took place. Defendant testified.
One of his two attorneys testified. Another day of testimony was necessary. This
date was delayed in order to obtain the transcript of August 8, 20l3. On December
12, 2013, the date testimony resumed, the defense withdrew the pending Motion for
Postconviction Relief. On December l3, 2013, the Court dismissed the Rule 61
Motion with prejudice.

So here we are again, twenty-nine (29) months later, back at square one with
the Defendant’s second Motion alleging his plea was invalid, his attorneys were

ineffective, and that the previously discussed exculpatory evidence was withheld.

Defendant raises an additional ineffective assistance of counsel claim alleging trial
counsel should have conducted their own DNA analysis of blood found on a pair of
i`eans.


The Defendant made a decision in 2011 to accept a no contest guilty plea,
thereby avoiding a first degree murder trial. Ths colloquy was thorough and the
Defendant understood that the no contest plea was a guilty plea. He did not appeal.

In 2012, the Defendant attacked his guilty plea for the aforementioned reasons,:
Rule 61 (g) affidavits were filed by the attorneys involved and the matters proceeded
into 2013 with an evidentiary hearing and a second hearing scheduled. The
Defendant withdrew his motion resulting in a dismissal with prejudice.

This was done knowingly and with the benefit of counsel.

MR. PEDERSEN§-j Your Honor, good morning. Mr. Th0mpson is

approaching the podium. Today was the day Your
Honor had set for Part II of Our Rule 6l hearing,
which we began back in August. After consulting
with Mr. Thompson and reviewing the materials, we
discussed his case yesterday and again this morning,
and it’s my understanding that he wishes to
withdraw his Rule 61 motion at this time.

THE COURT-:i Good morning, sir. ls that correct?

TPDE DEFENDANT: Yes.

THE COURT:

THE DEFENDANT:

THE COURT:

MR. PEDERSEN:

THE COURT:

MR. PEDERSEN:

All right. What this means is that we do not do it
again later; we do the sentence as entered; it sticks.

Do you understand that‘?
(Nodding head indicating yes.) Yes.

All right. Mr. Pedersen, you all have had the
opportunity to further review the issues that were
raised in the initial motion. You are satisfied that
this is a reasonable course of action?

l believe it is the appropriate course of action for
Mr. Thompson, Your Honor, yes.

All right. The motion is officially withdrawn, and
there is nothing further for us to do today.

All right. Thank you_;.-,_;

Thank you, Your Honor,

lt was made clear to the Defendant that by withdrawing the motion he could

not make these claims at a later date. I think it reasonable to infer that Mr. Pedersen’s

advice was if the Defendant prevailed on the Motion, he could be going from the

frying pan to the f1re.

Therefore, the Court finds that the present Motion: is untimely filed‘; is

repetitive and does not make allegations compliant with Rule 6l(d)(2)2; and raises

'Rule 6l(i)(l).

zRule 6l(i)(2).

one new claim in which the Defendant fails to allege any reason for his failure to

address it in his first Motion for Postconviction Relief.3

Therefore, for each of these reasons, the present Motion must be summarily

dismissed.
IT IS SO ORDERED.

Very truly yours,

rl\\_“=_\_r___h

__-L_____~
T. Henley Graves

THG/ymp

pc: Prothonotary

Melanie Withers, Esquire
Martin Cosgrove, Esquire
Thomas Pedersen, Esquire
John Daniello, Esquire
Dean Johnson, Esquire

3Ru1e 61@)(3).